Hand, C. J., Wilkin, Cartwright and Boggs, JJ., specially concurring: We concur in the conclusion reached in the foregoing opinion that the judgment should be reversed but do not agree to all that is said therein. We base our opinion that the case should be reversed upon the ground, mainly, that the court erred in admitting in evidence the letters and reports written to the plaintiffs and made to them by their own agents, attorneys and other employees, and which were not proper evidence against the city. We think whether or riot the supplemental agreernent referred to in the opinion was ratified should be left open to be determined upon the next trial, and that in case it should be found that said supplemental agreement is not binding upon the city the plaintiffs should be allowed to recover the reasonable value of all labor and material furnished the city and accepted by it which is not covered by the terms of the original agreement but which was furnished by the plaintiffs in the construction of the improvement. We are also of the opinion that on the further hearing the evidence should be confined to the proof of a cause of action which existed at the time suit was commenced, and that proof that the city converted the plant of the plaintiffs during the former trial should not be heard unless agreed to by the parties.